Exhibit 10.64

STATE AUTO FINANCIAL CORPORATION

LEADERSHIP BONUS PLAN

Article 1.    Establishment and Purpose

1.1. Establishment of Plan. State Auto Financial Corporation desires to
establish and provide a bonus program for its executive officers and other key
management employees, managers and professionals. This document reflects the
material terms and design for such plan, known as the State Auto Financial
Corporation Leadership Bonus Plan (the “Plan”). The Plan is intended to provide
for performance-based compensation which is not subject to the deduction
limitation rules under Code Section 162(m) as in effect from time to time and as
applicable to Covered Employees, and shall remain in effect until terminated by
the Board or the Committee.

1.2. Purpose. The primary purposes of the Plan are to:

(a) Advance the interests of the Company and its shareholders by providing
Employees in leadership positions with an annual bonus incentive to achieve the
strategic objectives of the Company;

(b) Focus management on key measures that drive superior financial and business
performance and that build shareholder value over the long term;

(c) Provide compensation opportunities that are externally competitive and
internally consistent with the Company’s strategic objectives and total reward
strategies; and

(d) Provide bonus opportunities that reward executives, managers and key
professionals who are in positions to make significant contributions to the
overall success of the Company.

Article 2.    Definitions

Whenever used in the Plan, the following terms shall have the meanings set forth
below and, when the defined meaning is intended, the term is capitalized:

2.1. “Administrator” means the Committee or such other authorized officers or
officer of the Company to whom the power to administer the Plan has been
delegated by the Committee.

2.2. “Applicable Law” means the requirements of Code Section 162(m) applicable
to performance-based compensation.

2.3. “Award” means the cash bonus a Participant may earn under the Plan as
established by the Administrator for a Performance Period.

2.4. “Board” or “Board of Directors” means the Board of Directors of State Auto
Financial Corporation.

2.5. “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations and rulings of general applicability issued thereunder, as in effect
from time to time.

2.6. “Committee” means the Compensation Committee of the Board.

2.7. “Company” means State Auto Financial Corporation and its related entities,
subsidiaries and affiliates, including State Auto Mutual Insurance Company
(“State Auto Mutual”), or any successors thereto (the “State Auto Group”).
Notwithstanding the foregoing, whenever the terms of this Plan authorize the
Company to take any action, such action shall be considered properly authorized
if taken by the Board, the Committee, or the Administrator as defined herein.

 

1



--------------------------------------------------------------------------------

2.8. “Covered Employee” means any Employee who is, or who is determined by the
Committee to be likely to become, a “covered employee” within the meaning of
Code Section 162(m).

2.9. “Disability” shall have the meaning ascribed to such term in the long term
disability plan maintained by the Participant’s employer at the time that the
determination regarding Disability is made hereunder. Notwithstanding the
foregoing, if a payment under this Plan is subject to Code Section 409A,
“Disability” has the meaning ascribed to such term under that Code section.

2.10. “Effective Date” of this document is January 1, 2007.

2.11. “Employee” means a regular, active employee of the Company. Directors who
are not employed by the Company shall not be considered Employees under the
Plan, nor shall independent contractors, leased employees, consultants or anyone
else designated as not eligible to participate in the Plan by the Administrator.

2.12. “Final Bonus” means the actual bonus earned during a Performance Period by
a Participant, as determined by the Administrator.

2.13. “Participant” means an Employee who meets the eligibility requirements of
Article 3 with respect to one or more Performance Periods.

2.14. “Performance Criteria” shall have the meaning set forth in Article 4.

2.15. “Performance Period” means the twelve month period beginning on each
January 1st and ending on December 31st during the term of the Plan, or such
other time period established by the Administrator from time to time with
respect to which the attainment of Performance Criteria will be determined.

2.16. “Plan” means this State Auto Financial Corporation Leadership Bonus Plan,
as may be amended from time to time.

Article 3.    Eligibility and Participation

3.1. Eligibility and Participation. The Administrator shall designate, or
determine the methodology and criteria for the designation of, the key Employees
who are eligible to receive an Award under the Plan. In general, an Employee may
be designated as a key Employee if such Employee holds an executive, management
or selected professional position and is responsible for or contributes to the
management, growth, and/or profitability of the business of the Company, one of
its subsidiaries or affiliates, or business segments in a material way. Only the
Committee may determine the eligibility of Employees who are Covered Employees.

3.2. Partial Performance Period Participation. An Employee who becomes eligible
after the beginning of a Performance Period may participate in the Plan for that
Performance Period on a ratable basis. Such situations may include, but are not
limited to (a) new hires; or (b) when an Employee is promoted from a position
which did not previously meet the eligibility criteria. The Administrator, in
its sole discretion, retains the right to prohibit or allow participation in the
initial Performance Period of eligibility for any of the aforementioned
Employees. If an Employee participates for only a portion of a Performance
Period for any reason, the Performance Criteria previously established under the
Plan for that Performance Period shall apply to any Employees who become
eligible after the beginning of the Performance Period, but his or her Award
will be prorated. Such proration shall be based on the number of days the
Employee performed services during the Performance Period while a Participant in
the Plan over the total days in the Performance Period, or some similar method
adopted by the Committee that results in a ratable reduction of the Award based
on the partial Performance Period applicable to the Employee. In addition, in
the event a Participant changes job levels during a Performance Period, the
Participant’s Award may be adjusted to reflect the amount of time at each job
level during the Performance Period.

 

2



--------------------------------------------------------------------------------

Notwithstanding anything in this Section 3.2 or in the Plan to the contrary, the
participation in the Plan for a Covered Employee who becomes eligible after the
beginning of the Performance Period shall comply with the provisions of Code
Section 162(m), as set forth in Article 4.

3.3. No Right to Participate. No Participant or other Employee shall at any time
have a right to be selected for participation in the Plan for any Performance
Period, whether or not he or she previously participated in the Plan.

Article 4.    Award Determination

4.1. Performance Criteria. As to each Performance Period, the Administrator will
establish in writing Performance Criteria based on one or more of the following
performance measures of the State Auto Group over the Performance Period:
(i) earnings; (ii) return on capital; (iii) revenue; (iv) premiums; (v) net
income; (vi) earnings per share; (vii) combined ratio; (viii) loss ratio;
(ix) expense ratio; (x) assets; (xi) equity; (xii) cash flow; (xiii) stock
price; (xiv) total shareholders’ return; (xv) premium growth; (xvi) corporate
surplus growth (defined as growth in State Auto Mutual’s surplus less the impact
of the value of its holdings of the Company); and (xvii) individual performance
related to personal goals. Performance Criteria applicable to Covered Employees
will not include item (xvii) above (individual performance related to personal
goals), unless a separate Award is issued specific to such goals. Any Award
issued to a Covered Employee that includes item (xvii) as a Performance Criteria
will not be performance-based compensation governed by Code Section 162(m).
Except as otherwise provided herein, the extent to which the Performance
Criteria are satisfied will determine the amount, if any, of the Award that will
be earned by each Participant. The Performance Criteria may vary for different
Performance Periods and need not be the same for each Participant eligible for
an Award for a Performance Period.

4.2. Adjustment of Performance Criteria. Once established, the Performance
Criteria shall not be changed during the Performance Period. Subject to the
requirements of Code Section 162(m) with respect to Covered Employees, at the
time the Award is made and Performance Criteria are established, the
Administrator is authorized to determine the manner in which the Performance
Criteria will be calculated or measured to take into account certain factors
over which Participants have no or limited control, including, but not limited
to, changes in debt levels, changes in accounting principles, and extraordinary
charges or credits to income.

4.3. Awards. For each Performance Period established by the Administrator, the
Administrator shall establish an Award for each Covered Employee and for all
other Participants. Awards shall be earned based upon the financial performance
of the Company or one or more operating groups of the Company and the attainment
of established Performance Criteria during a Performance Period; provided,
however, the maximum Award that may be paid to any single Participant for any
Performance Period is $2,500,000.00, such maximum Award amount to be pro-rated
if the Performance Period is less than a full fiscal year. Performance Criteria
and Awards shall be established prior to the beginning of each Performance
Period or as soon as practicable thereafter. If a Participant commences
participation after the beginning of a Performance Period, Performance Criteria
in effect for the Participant’s position shall apply for the remaining balance
of the Performance Period, unless otherwise determined by the Administrator
within 90 days of the date the Employee became a Participant. In all cases where
the Participant is a Covered Employee, the Performance Criteria and Award shall
be established in no event later than 90 days following the first day of the
Performance Period or after 25% of the Performance Period has elapsed, if
earlier, and the outcome relative to the attainment of the Performance Criteria
shall not be substantially certain at the time the Performance Criteria and
Award are established. This Section 4.3 is intended to ensure compliance with
the exception from Code Section 162(m) for “performance-based compensation,” and
shall be construed, applied and administered accordingly with respect to any
Participant who is a Covered Employee.

4.4. Final Bonus Determinations. At the end of each Performance Period, the
Administrator shall certify in writing the extent to which the Performance
Criteria were met during the Performance Period for any Awards for Covered
Employees. If the Performance Criteria for the Performance Period are met,
Covered Employees shall be entitled to the payment of the Awards, subject to the
Committee’s exercise of negative discretion to reduce any Final Bonus payable to
a Covered Employee based on business objectives established for that Covered
Employee or other factors as determined by the Committee in its sole discretion.
With respect to Participants who are not Covered

 

3



--------------------------------------------------------------------------------

Employees, the Administrator will determine the Final Bonus based on the
Performance Criteria and other business objectives. The Administrator may adjust
(up or down) any Final Bonus for Participants who are not Covered Employees on
the basis of such further considerations as the Administrator shall determine in
its sole discretion.

Article 5.    Payment of Final Bonuses

5.1. Form and Timing of Payment. Each Participant’s Final Bonus shall be paid in
cash, in one lump sum, subject to applicable tax and other authorized
withholdings, on or before the 15th day of the third month after the end of each
Performance Period. If payment is delayed due to an unforeseeable event or other
administrative delays, payment shall in no event be made later than
December 31st of the taxable year following the year in which the Final Bonus
was earned. The Administrator may permit or provide for deferred payment of any
Final Bonus to a specified date or to a date not less than six (6) months after
termination of employment, in accordance with such conditions and procedures as
the Administrator may specify in compliance with the requirements of Code
Section 409A.

5.2. Unsecured Interest. No Participant or any other party claiming an interest
in amounts earned under the Plan shall have any interest whatsoever in any
specific asset of the Company. The Plan is intended to constitute an unfunded
plan for incentive compensation. To the extent that any party acquires a right
to receive a cash payment under the Plan, such right shall be equivalent to that
of an unsecured general creditor of the Company.

Article 6.    Termination of Employment

6.1. Termination of Employment Due to Death, Disability or Retirement. In the
event a Participant’s employment is terminated during the applicable Performance
Period by reason of death, Disability or retirement upon the attainment of early
or normal retirement age as defined in the State Auto Insurance Companies
Employees’ Retirement Plan, the Final Bonus determined in accordance with
Section 4.4 herein shall be reduced to reflect participation prior to
termination only. The Final Bonus, if any, shall be equal to 100% of the
Participant’s target bonus, prorated based upon the length of time that the
Participant was employed by the Company during the Performance Period. In the
case of a Participant’s Disability, the employment termination shall be deemed
to have occurred as of the date that the Administrator determines was the date
on which the definition of Disability was satisfied. The Final Bonus thus
determined shall be paid as soon as practicable and reasonable following the
Participant’s death, Disability or retirement. The Administrator may establish
such procedures as it deems appropriate for a Participant to designate a
beneficiary to whom any amounts payable in the event of the Participant’s death
are to be paid. If no beneficiary is designated, the right of the Participant to
receive any payment under this Plan will pass to the Participant’s estate.

6.2. Involuntary Termination of Employment. If the employment of a Participant
is terminated by the Company other than for “Cause” during the fourth quarter of
the applicable Performance Period, the Final Bonus determined in accordance with
Section 4.4 herein shall be reduced to reflect participation prior to
termination only. The Final Bonus, if any, shall be based upon the actual
performance results at the end of the Performance Period and then prorated based
upon the length of time that the Participant was employed by the Company during
the Performance Period. The Final Bonus thus determined shall be paid as soon as
practicable and reasonable following the end of the Performance Period in which
employment termination occurs, and shall be made at the same time payments are
made to participants who did not terminate employment during the applicable
Performance Period. Whether an involuntary termination is for “Cause” shall be
determined in the absolute discretion of the Administrator, whose decision shall
be final and binding on all parties.

6.3. Termination of Employment for Other Reasons. In the event a Participant’s
employment is terminated before the fourth quarter of the Performance Period due
to involuntary termination, with or without Cause, all of the Participant’s
rights to any Final Bonus for that Performance Period shall be forfeited unless
otherwise determined by the Administrator in its sole discretion due to the
business circumstances of the termination, including, but not limited to, a
termination in connection with the divestiture of a business segment or
subsidiary or affiliate. If a Participant terminates employment for any other
reason prior to the date the Final Bonus, if any, is paid, all of the
Participant’s rights to any Final Bonus for that Performance Period shall be
forfeited. Except as provided in Sections

 

4



--------------------------------------------------------------------------------

6.1 and 6.2, only Participants who are, as of the date the Final Bonus, if any,
is paid, either current, active Employees or current Employees who are on a
leave of absence authorized by the Company shall be entitled to any Final Bonus
earned for the Performance Period.

6.4. Other Forfeiture Events. The Administrator may, in its discretion, require
that all or any portion of a Final Bonus is subject to an obligation of
repayment to the Company upon the violation of a non-competition and
confidentiality covenant applicable to the Participant. The Administrator may,
in its discretion, also require a Participant to repay the Company all or any
portion of a Final Bonus if (i) the amount of such Participant’s Final Bonus was
calculated based upon the achievement of certain financial results that were
subsequently the subject of a financial statement restatement; (ii) such
Participant engaged in fraudulent misconduct that caused or substantially
contributed to the need for the financial statement restatement; and (iii) the
amount of such Participant’s Final Bonus would have been lower than the amount
actually awarded to such Participant had the financial results been properly
reported. This Section 6.4 shall not be the Company’s exclusive remedy with
respect to such matters. This Section 6.4 shall not apply after a “change of
control” or “potential change in control” of the Company as defined in the
Amended and Restated Equity Incentive Compensation Plan or any successor plan
thereto.

 

Article

7.    Rights of Participants

7.1. Employment. No person shall have any claim or right to be granted an Award
under this Plan and the grant of an Award shall not confer upon any Participant
any right to be retained as an employee of the Company, nor shall it limit or
interfere in any way with the right of the Company to terminate the employment
of any Participant at any time or to increase or decrease the compensation of
any Participant. There is no obligation for uniformity of treatment of
Participants under this Plan or otherwise.

7.2. Nontransferability. No right or interest of any Participant in the Plan
shall be assignable or transferable, other than by will or pursuant to the laws
of descent and distribution, or subject to any lien, directly, by operation of
law or otherwise, including, but not limited to, by execution, levy,
garnishment, attachment, pledge, or bankruptcy, and any attempt to take any such
action shall be null and void.

 

Article

8.    Administration

8.1. Authority of the Administrator.

(a) General. The Plan shall be administered by the Committee. Subject to the
provisions of the Plan, the Committee will have full authority to interpret the
Plan and the terms of Awards made hereunder, to establish, amend and rescind
rules and regulations relating to the Plan, to determine the terms and
provisions for making or modifying Awards, to correct administrative errors, and
to make all other determinations necessary or advisable for the administration
of the Plan. All decisions made by the Committee pursuant to the provisions
hereof shall be made in the Committee’s sole discretion and shall be final and
binding on all persons. Notwithstanding any other provision of the Plan, the
Committee shall not have any discretion or authority to make changes to any
Award that is intended to quality as “performance-based compensation” under Code
Section 162(m) to the extent that the existence of such discretion or authority
would cause such Award not to so qualify.

(b) Delegation of Authority for the Day-to-Day Administration of the Plan.
Except to the extent prohibited by Applicable Law, the Committee may delegate to
one or more individuals the day-to-day administration of the Plan and any of the
functions assigned to it in this Plan, including the power to approve Awards to
Employees who are not Covered Employees. Such delegation may be revoked at any
time. All determinations and decisions of any delegate as to any disputed
question arising under the Plan, including questions of construction and
interpretation, shall be final, binding and conclusive upon all parties.

8.2. Facility of Payment. If the Administrator deems any person entitled to
receive any amount under the provisions of the Plan to be incapable of receiving
or disbursing the same by reason of minority, illness or infirmity, mental
incompetence, or incapacity of

 

5



--------------------------------------------------------------------------------

any kind, the Administrator may, in its sole discretion, (i) apply such amount
directly for the comfort, support and maintenance of such person; (ii) reimburse
any person for any such support theretofore supplied to the person entitled to
receive any such payment; (iii) pay such amount to any person selected by the
Administrator to disburse it for such comfort, support and maintenance,
including without limitation, any relative who has undertaken, wholly or
partially, the expense of such person’s comfort, care and maintenance, or any
institution in whose care or custody the person entitled to the amount may be;
or (iv) with respect to any amount due to a minor, deposit such amount to his or
her credit in any savings or commercial bank of the Administrator’s choice,
direct that such distribution be paid to the legal guardian, or if none, to a
parent of such person or a responsible adult with whom the minor maintains his
or her residence, or to the custodian for such person under the Uniform Gift to
Minors Act or Gift to Minors Act, if such payment is permitted by the laws of
the state in which the minor resides. Payment pursuant to this Section 8.2 shall
fully discharge the Company, the Board, the Committee, the Administrator, and
the Plan from further liability on account thereof.

 

Article

9.    Amendments

The Committee, without notice, at any time and from time to time, may modify or
amend, in whole or in part, any or all of the provisions of the Plan, or suspend
or terminate it entirely; provided, however, that no such modification,
amendment, suspension, or termination may, without the consent of a Participant,
materially reduce the right of a Participant to a payment or distribution
hereunder to which he or she has already become entitled, as determined under
Articles 4 and 6 hereof. Shareholder approval of any amendment will be required
only as required by Applicable Law. No new Award may be granted during any
period of suspension of the Plan or after termination of the Plan.

 

Article

10.    Miscellaneous

10.1. Choice of Law. The Plan and all agreements hereunder shall be governed by
and construed in accordance with the laws of the State of Ohio, except as to
matters pre-empted or governed by federal law.

10.2. Withholding Taxes. The Company shall have the right to deduct from all
cash payments under the Plan any federal, state, or local taxes required by law
to be withheld with respect to any Final Bonus.

10.3. Additional Arrangements. Nothing contained in this Plan shall prevent the
Company from adopting other or additional compensation arrangements for any
Participant.

10.4. Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular, and the singular shall include the plural.

10.5. Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

10.6. Successors. All obligations of the Company under the Plan shall be binding
upon and inure to the benefit of any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

10.7. Titles; Construction. Titles are provided herein for convenience only and
are not to serve as a basis for interpretation or construction of the Plan. Any
reference to a section (other than to a section of the Plan) shall also include
a successor to such section.

 

6